DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Applicant’s election on June 15, 2022 of Group I without traverse, is acknowledged.





3.	The Preliminary Amendments filed on August 4, 2021 and December 15, 2020, have been received. The substitute specification filed on December 15, 2020 has been entered.



Claim Disposition

4.	Claims 2, 4, 7-11, 13-18, 23-26, 30-34, 36-46, 51-53, 57, 59 and 61-71 are cancelled. Claims 1, 3, 5-6, 12, 19-22, 27-29, 35, 47-50, 54-56, 58 and 60 are pending . Claims 1, 3, 5-6, 12, 19-22, 27-29, 35 and 47-50 are under examination. Claims 54-56, 58 and 60 are withdrawn from consideration as directed to a non-elected subject matter.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on June 15, 2022, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



	
	


Drawings
6.	The Drawings filed on September 29, 2020, have been accepted by the examiner.



Specification Objections
7.	The specification is objected to for the following informalities:
The specification is objected to because the priority information is missing from page 1.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method for Producing Recombinant Alkaline Phosphatase".
Appropriate correction is required.




Claim Objections
8.	 Claims 1, 3, 5-6, 12, 19-22, 27-29, 35 and 47-50 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method of producing recombinant alkaline phosphatase comprising: [[(A)]] (I) (a) inoculating Chinese Hamster Ovary (CHO) cells expressing recombinant alkaline phosphatase [[in culture medium]];
 (b) culturing the CHO cells in [[the]] culture medium;
 (c) isolating the recombinant alkaline phosphatase [[from the cell medium by at least one purification step to form harvest clarified culture fluid (HCCF) with a total sialic acid content (TSAC) of from about 2.1 mol/mol to about 4.3 mol/mol; 
(d) performing at least one additional protein purification step to form a filtration pool (UFDF), wherein the UFDF is held at a temperature of [[from]] about 13 °C to about 27 °C for [[from]] about 1 hour to about 60 hours, and at a protein concentration of [[from]] about 1.7 g/L to about 5.3 g/L; and
 (e) subjecting the UFDF to at least one chromatography step to obtain partially purified recombinant alkaline phosphatase, wherein the recombinant alkaline phosphatase has a TSAC of about 0. 7 mol/mol to about 3.5 mol/mol: or
 [[(B)]] (II) (a) inoculating CHO cells expressing recombinant alkaline phosphatase [[in culture medium]]; 
(b) culturing the CHO cells in [[the]] culture medium to produce a cell culture; 
c) adding a nutrient supplement(s) to the [[cell]] medium;
 (d) isolating the recombinant alkaline phosphatase from the [[cell]] medium by at least one purification step to form a filtration pool (Ultrafiltration/Diafiltration UFDF); and 
[[(C)]] (III) recovering the recombinant alkaline phosphatase from the UFDF, wherein the recombinant alkaline phosphatase in the UFDF has a total sialic acid content (TSAC) of from about 2.1 mol/mol to about 4.3 mol/mol”. See the dependent claims hereto with similar language.
For clarity and consistency it is suggested that claim 1 is amended to recite “culture medium or cell culture medium” instead of “cell medium and culture medium”.
For clarity it is suggested that claim 19 is amended to read, “… concentration [[from]] of about…”. See claim 19(iii-iv), claim 20, 27-28 and claim  49 with similar language.
Appropriate correction is required.

	


Claim Rejections - 35 USC §112
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




9.	Claims 1, 3, 5-6, 12, 19-22, 27-29, 35 and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and the dependent claims hereto (3, 5-6, 12, 19-22, 27-29, 35 and 47-50) lack clear antecedent basis for the recitation of “culture medium” and “the cell medium”.
Claim 5 contains the trademark/trade name EX-CELLR302 and  BD SelectTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an assay with regard to the selection of the patient population for the method of treatment, and  accordingly, the identification/description is indefinite.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1, 3, 5-6, 12, 19-22, 27-29, 35 and 47-50 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by (WO2017/031114, cited on IDS).
     The reference discloses a method for producing recombinant asfotase alfa in CHO cells (see paragraphs 2, 6, 9, 10, 22 and 103). Instant claim 48 recites that the recombinant alkaline phosphatase comprises asfotase alfa (SEQ ID NO:1) and the structure is also well established in the art (see the below alignment). The reference also discloses purification of clarified filtered harvest by protein A chromatography and hydrophobic interaction chromatography purification (HIC), as well as further purification steps such as viral inactivation. It is understood that the term ‘clarified filtered harvest’  is equivalent to harvest clarified culture fluid (HCCF) recited in the claims. TSAC was assessed by HPAE-PAD in the reference. The TSAC for the produced alkaline phosphatase is disclosed as ranging from between 0.6 and 1.2 mol/mol (see paragraphs 122, 138, 139 and 142 and Figure 6). The reference also teaches TSAC for different batches of asfotase alfa falling within 0.9-3.5 mole sialic acid per mole of monomer (see paragraph 269, Table 29). Furthermore, cell culture temperatures ranging from 36.5 degrees Celsius shifted to 33 degrees Celsius, as well as 35 and 37 (resulting in TSAC of 2.2, 2.4 mol/mol, respectively), see paragraphs 137, 167, 169 and Table 11).
Harvesting is disclosed to take place at 240+ 6hrs. with a TSAC of HCCF falling within the claimed range of about 2.2 mol/mol to about 3.6 mol/mol (see paragraph 150 and 196; and FIG 7). The recitation in claim 1d) is inherent, because merely following the steps disclosed in the art would intrinsically arrive at the parameters defined. The overlap with the ranges for the parameters of TSAC and temperatures claimed in the instant claims, thus anticipated (see paragraphs 93-95, 101-105 and 110). Therefore, the limitations of the claims are met by the reference.

                                   ALIGNMENT




RESULT 7
BDO21643
ID   BDO21643 standard; protein; 726 AA.
XX
AC   BDO21643;
XX
DT   06-APR-2017  (first entry)
XX
DE   Human TNSALP-IgG1 Fc domain-D10 fusion protein, SEQ ID:1.
XX
KW   Immunoglobulin G1; TNSALP protein; cytostatic; fusion protein;
KW   hypophosphatasia; metabolic-gen.; neurofibromatosis type i;
KW   neuroprotective; protein therapy; recombinant protein; therapeutic;
KW   tissue non-specific alkaline phosphatase.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   123
FT                   /note= "Glycosylation site"
FT   Modified-site   213
FT                   /note= "Glycosylation site"
FT   Modified-site   254
FT                   /note= "Glycosylation site"
FT   Modified-site   286
FT                   /note= "Glycosylation site"
FT   Modified-site   413
FT                   /note= "Glycosylation site"
FT   Region          486..487
FT                   /note= "Linker between sALP and Fc"
FT   Modified-site   564
FT                   /note= "Glycosylation site"
FT   Region          715..716
FT                   /note= "Linker between Fc and D10"
FT   Domain          717..726
FT                   /label= D10_domain
XX
CC PN   WO2017031114-A1.
XX
CC PD   23-FEB-2017.
XX
CC PF   16-AUG-2016; 2016WO-US047166.
XX
PR   17-AUG-2015; 2015US-0206001P.
XX
CC PA   (ALXI ) ALEXION PHARM INC.
XX
CC PI   Jaluria P,  Sui S;
XX
DR   WPI; 2017-137780/19.
DR   SWISSPROT; P05186, P01857.
XX
CC PT   Producing recombinant polypeptide, by providing fed-batch bioreactor 
CC PT   having cells and culture medium, and culturing cells under conditions 
CC PT   suitable to express recombinant asfotase alfa.
XX
CC PS   Claim 1; SEQ ID NO 1; 169pp; English.
XX
CC   The present invention relates to a method for producing a recombinant 
CC   polypeptide. The method involves: (a) providing a 100L to 25,000 L fed-
CC   batch bioreactor comprising: (i) cells capable of expressing the 
CC   recombinant polypeptide asfotase alfa of SEQ ID NO: 1 (see BDO21643), and
CC   (ii) a culture medium suitable for conducting such expression; (b) 
CC   culturing the cells under conditions suitable to express the recombinant 
CC   asfotase alfa. The recombinant polypeptide comprises a human tissue non-
CC   specific alkaline phosphatase (TNSALP), a human immunoglobulin G1 Fc 
CC   domain and a deca aspartate peptide (D10) used as a bone-targeting 
CC   domain. The invention further discloses: (1) a pharmaceutical composition
CC   comprising the recombinant polypeptide and at least one pharmaceutically 
CC   acceptable carrier, diluent, or excipient; (2) a method of using the 
CC   recombinant polypeptide or the pharmaceutical composition to increase 
CC   cleavage of inorganic pyrophosphate (PPi) in a subject; and (3) a method 
CC   for treating a subject suffering from a condition associated with 
CC   alkaline phosphatase deficiency, which involves administering to the 
CC   subject a therapeutically effective amount of the recombinant polypeptide
CC   or the pharmaceutical composition. The recombinant polypeptide and 
CC   pharmaceutical composition of the invention are useful for treating a 
CC   condition associated with alkaline phosphatase deficiency, where the 
CC   condition associated with alkaline phosphatase deficiency is 
CC   hypophosphatasia (HPP) or neurofibromatosis type I (NFI).
XX
SQ   Sequence 726 AA;

  Query Match             100.0%;  Score 3886;  DB 24;  Length 726;
  Best Local Similarity   100.0%;  
  Matches  726;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60

Qy         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120

Qy        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180

Qy        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240

Qy        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300

Qy        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360

Qy        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420

Qy        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480

Qy        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540

Qy        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600

Qy        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660

Qy        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720

Qy        721 DDDDDD 726
              ||||||
Db        721 DDDDDD 726











Conclusion


11.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652